Citation Nr: 0912124	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  00-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis involving both feet. 

2.  Entitlement to service connection for degenerative joint 
disease. 

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to service connection for Dupuytren's 
contracture of the hands and wrists (claimed as a bilateral 
hand and right wrist condition). 

5.  Entitlement to service connection for a dental condition. 

6.  Entitlement to a temporary total disability rating due to 
convalescence following surgery for an ano cutaneous fistula 
in January 1998. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to 
August 1993.  

This appeal to the Board of Veterans' Appeals (Board) is from 
March and September 1999 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) San Juan, 
Puerto Rico.

In a February 2008 decision the Board denied the appeal for a 
disability rating higher than 20 percent for duodenal ulcer 
disease with hiatal hernia, but granted service connection 
for major depressive disorder with anxiety and panic attacks 
secondary to the service-connected duodenal ulcer disease 
disability.  The Board then remanded the remaining claims on 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, primarily to ensure due process and for the 
AMC or RO to consider additional evidence that had been 
submitted.  

In May 2008, in implementing the Board's partial grant, the 
RO assigned an initial 50 percent rating for the major 
depressive disorder with anxiety and panic attacks, 
retroactively effective from February 13, 1998.  The Veteran 
has not separately appealed either this initial rating or 
effective date, so this claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Concerning the remaining claims that are still at issue, a 
May 2008 supplemental statement of the case (SSOC) continued 
to deny these claims.  

Still additional development is required to address the 
petition to reopen the claim for service connection for tinea 
pedis, as well as the claims for service connection for 
degenerative joint disease, bronchitis, and Dupuytren's 
contracture of the hands and wrists.  So, regrettably, the 
Board is again remanding these claims to the RO via the AMC.  
However, the Board is going ahead and deciding the claims for 
service connection for a dental condition and a temporary 
total convalescent rating.


FINDINGS OF FACT

1.  The Veteran does not have a chronic dental disability due 
to trauma sustained while in the military.  

2.  In January 1998, the Veteran underwent outpatient surgery 
for excision of a perianal mass, described as an ano 
cutaneous fistula; he is not service connected for this 
condition.  



CONCLUSIONS OF LAW

1.  A chronic dental disability, for compensation purposes, 
was not incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131, 1712, 7104(c) (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

2.  The criteria are not met for a temporary total disability 
rating for convalescence inasmuch as the Veteran has not 
submitted a claim upon which relief may be granted.  
38 C.F.R. § 4.30 (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2003, 
July 2004, April 2005, and March 2006, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claims.  See 73 FR 
23353 (Apr. 30, 2008).  

It equally deserves mentioning that the March 2006 letter 
also apprised the Veteran of the downstream disability rating 
and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The RO did not send those VCAA notice letters to the Veteran 
prior to initially adjudicating his claims in March and 
September 1999, the generally preferred sequence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But this is because his claims were 
initially adjudicated before the VCAA was enacted in November 
2000.  Obviously then, the RO could not reasonably have been 
expected to comply with an Act that did not yet even exist.  
And in Pelegrini II, the Court clarified that in these type 
situations VA does not have to vitiate the prior decision and 
start the whole adjudicatory process anew, as if the decision 
was never made.  Rather, VA need only ensure the veteran 
receives, or since has received, content-complying VCAA 
notice followed by the readjudication of his claims such that 
the essential purpose of the notice is not frustrated and he 
is given an opportunity to participate effectively in the 
adjudication of his claims, and this occurred here.

The November 2003, July 2004, April 2005, and March 2006 VCAA 
notice letters just mentioned were sent to the Veteran prior 
to the May 2008 supplemental statement of the case (SSOC) 
reajudicating his claims pursuant to the Board's February 
2008 remand directive.  The Federal Circuit Court has held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claims on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claims that 
has yet to be obtained.  In any event, for the reasons and 
bases that will be discussed, the Veteran's claims for 
service connection for a dental condition and a temporary 
total disability rating for convalescence following surgery 
for an ano cutaneous fistula in January 1998 must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  So while he has been provided notice and assistance 
under the VCAA, inasmuch as he has failed to state claims 
upon which relief may be granted, the VCAA is ultimately 
inapplicable to his claims.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
does not apply because the issues presented are solely of 
statutory and regulatory interpretation, and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).



I.  Service Connection for a Dental Condition

Service connection is granted for disability resulting from 
disease or injury incurred in service or for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.306. 

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. § 
3.303(d). 

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one- 
time treatment.  38 C.F.R. § 17.161(c).

The following will not be service-connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Here, there is no indication from the record the Veteran 
engaged in combat or that he was a POW.

The Veteran's dental and STRs are absent any findings of a 
traumatic dental injury.  His dental records, instead, show 
he received treatment for caries (cavities) of various teeth, 
later received a root canal of tooth #5, and then dental 
crowns and or bridges for teeth #3-5, 7-8, and 12-15.  A 
pulpectomy of tooth #12 was also performed in service. 

Although the Veteran received dental treatment in service, 
VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5- 97 (Jan. 22., 1997; corrected on 
February 25, 1997).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department. 38 U.S.C.A. § 7104(c).  Therefore, service 
connection for compensation purposes may not be granted 
merely due to the need for treatment of teeth (or a tooth) 
while on active duty, as that type of treatment in service 
was not tantamount to dental trauma.

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than several teeth 
receiving treatment for caries with replacement crowns and 
bridges, along with a root canal of tooth #5, and a 
pulpectomy of #12, there simply is no basis upon which to 
establish service connection for compensation purposes for a 
dental disability.  In view of this, the Veteran has not 
presented a viable or sustainable claim for a VA dental 
benefit, and his appeal must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  A Temporary Total Disability Rating due to Convalescence 
following Surgery for an Ano Cutaneous Fistula in January 
1998

A January 1998 VA ambulatory outpatient care summary shows 
the Veteran underwent surgery for excision of a perianal mass 
described as an ano cutaneous fistula.  It was reported that 
anxiety and peptic ulcer were also noted, but not treated.  
Patient instructions included six weeks convalescence.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

A plain reading of 38 C.F.R. § 4.30 indicates that a total 
disability rating for a period of convalescence requires 
treatment for a service-connected disability.  No medical or 
other competent evidence is of record showing the treatment 
and convalescence in question was for a service-connected 
disability.  At the time service connection for a peptic 
ulcer was in effect and since then an anxiety-related 
disorder has been service connected.  While those 
disabilities were noted at the time of the ano cutaneous 
fistula excision, they were not treated, much less did not 
require convalescence.  Absent service connection for the ano 
cutaneous fistula condition that was treated, the sought 
after temporary total disability rating may not be granted as 
a matter of law.  See again Sabonis, supra.  The Veteran does 
not meet an essential legal requirement under the governing 
regulation that the treatment in question have been for a 
service-connected disability; hence, he has not presented a 
claim upon which relief can be granted.  The law is 
dispositive.


ORDER

The claim for service connection for a dental condition is 
denied. 

The claim for a temporary total disability rating due to 
convalescence following surgery for an ano cutaneous fistula 
in January 1998 also is denied. 


REMAND

Concerning the petition to reopen the claim for service 
connection for tinea pedis involving both feet, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that proper 
VCAA notice requires that VA provide the Veteran notice of 
the evidence necessary to substantiate the element or 
elements required to establish his entitlement to service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.

The Board has reviewed the record and, while the issue at 
hand was mentioned in the April 2005 VCAA letter to the 
Veteran, and most recently in the May 2008 SSOC, there is 
insufficient Kent notice.  And he must receive this 
additional notice before deciding whether he has submitted 
new and material evidence to reopen this claim, much less 
before deciding whether, if he has, service connection is 
warranted.

As for the claim for service connection for bronchitis, 
service treatment records show the Veteran received treatment 
for respiratory infections as well as bronchitis.  Also, 
post-service VA clinical records show treatment for 
bronchitis, as bronchitis is listed as a medical problem for 
the Veteran as recently as June 2007.  Also, service 
treatment records show the Veteran received treatment for 
right wrist pathology that included a ganglion cyst, and De 
Quervains right wrist was considered as a possible diagnosis.  
Post-service VA records show treatment for bilateral wrist 
pathology, including degenerative changes and Dupuytren's 
contractures.  

On the issue of service connection for degenerative joint 
disease, the Veteran's service treatment records are 
quiescent for any indications of arthritis or degenerative 
joint disease.  At a VA medical examination in October 1993, 
approximately 2 months after service, he complained of 
cervical and lumbar pain.  The clinical diagnoses included 
degenerative joint disease, but was not specific to the area 
involved nor is an X-ray of record.  In March 1998, more than 
4 years later, a VA medical examination and X-ray report 
revealed degenerative changes of the lumbar spine.  

Certain disorders such as degenerative joint disease or 
arthritis are considered chronic, per se, and service 
connection may be granted on a presumptive basis if the 
disease manifested to a compensable degree (of at least 10-
percent disabling) within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Further, cases in which a chronic condition is 
shown to exist within a short time following the applicable 
presumptive period but without evidence of manifestations 
within the period should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as a manifestation.  38 C.F.R. 
§ 3.307(c).

There is probative service and post-service medical evidence, 
and the record does not contain an etiological opinion 
addressing the possible relationship between the symptoms and 
conditions complained about and treated during service or 
perhaps during the presumptive period and the Veteran's 
current disabilities.  This is problematic in light of 
jurisprudential precedent set forth in McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon, in disability 
compensation claims, VA must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Etiological opinions are 
needed to properly adjudicate the claims mentioned.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Prior to making any further 
determination concerning whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for tinea pedis, involving both 
feet, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  Specifically, to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
notify the Veteran of the specific 
evidence necessary to substantiate the 
element or elements that were found 
insufficient in the previous denial of 
this claim.  This includes, but is not 
limited to, apprising him that competent 
evidence is needed suggesting his 
tinea pedis is related to his military 
service.  This evidence must not be 
duplicative of evidence previously 
considered.  It may include, but is not 
limited to, competent lay statements 
describing symptoms, medical or 
hospitalization records, or 
medical statements or opinions.



2.  If not already on file, obtain the 
Veteran's VA hospital and outpatient 
treatment records, including X-ray 
reports, from October 1993 to February 
1998 from the local VA Medical Center in 
San Juan, and associate these records with 
the others in the claims file for 
consideration in this appeal.  

3. (a) Schedule the Veteran for a VA 
pulmonary examination to obtain a medical 
nexus opinion indicating whether it is at 
least as likely as not that his current 
pulmonary disorder(s), including 
bronchitis, if any, is attributable to his 
military service. 

(b) Also schedule the Veteran for a VA 
orthopedic examination to obtain a medical 
nexus opinion indicating whether it is at 
least as likely as not that his current 
right wrist and hand disorders, including 
Dupuytren's contractures, are attributable 
to his military service. 

(c) The VA orthopedic examiner should also 
indicate whether it is at least as likely 
as not the degenerative arthritis in the 
Veteran's lumbar spine had its onset 
either during his military service from 
June 1978 to August 1993 or within one 
year of his discharge from service, 
meaning by August 1994.  In making this 
determination, the examiner is requested 
to comment on the significance of the 
October 1993 VA medical examination 
diagnosis of degenerative joint disease.

Notify the examiners that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should discuss 
the rationale of the opinions, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.

4.  Then readjudicate the Veteran's 
remaining claims in light of the 
additional evidence.  If these claims are 
not granted to his satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


